Case 0:20-cv-61849-RS Document 1 Entered on FLSD Docket 09/11/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                               Case No.:

 MITCHELL WELLER, individually and on behalf of
 all others similarly situated,

        Plaintiff,

 vs.

 ENVISION PHYSICIAN SERVICES, LLC, a
 Delaware Limited Liability Company,

       Defendant.
 ___________________________________________/

                                      NOTICE OF REMOVAL

        Defendant Envision Physician Services, LLC (“Envision”) hereby removes this civil action

 from the Seventeenth Judicial Circuit Court in and for Broward County, Florida, to the United

 States District Court for the Southern District of Florida, pursuant to Sections 1331, 1441, and

 1446 of Title 28 of the United States Code.

                                 I.    PROCEEDINGS TO DATE

        On August 10, 2020, plaintiff Mitchell Weller (“Plaintiff”) filed a Complaint (the

 “Complaint”) in the Seventeenth Judicial Circuit in and for Broward County, Florida. A copy a

 copy of all process, pleadings, and orders served upon Envision, as required under 28 U.S.C. §

 1446(a) is attached hereto as Exhibit A. The Complaint was served on Envision on or about

 August 13, 2020. Counsel for Plaintiff agreed to an extension until September 14, 2020 for

 Envision to respond to the Complaint. In the Complaint, Plaintiff purports to bring a putative class

 action pursuant to the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq. (the “TCPA”),

 arising from Envision’s alleged violations of the TCPA.



                                                  1
Case 0:20-cv-61849-RS Document 1 Entered on FLSD Docket 09/11/2020 Page 2 of 5



                                II.    GROUNDS FOR REMOVAL

        Plaintiff’s action may be removed to federal court because it is a “civil action brought in a

 State court of which the district courts of the United States have original jurisdiction.” 28 U.S.C.

 § 1441(a). Federal district courts have original jurisdiction over all “civil actions arising under the

 Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Plaintiff’s action is

 removable because it asserts a claim arising under the Constitution, laws, or treatises of the United

 States and otherwise satisfies 28 U.S.C. § 1441.

        Indeed, Plaintiff’s Complaint purports to assert a claim under the TCPA, which presents

 federal questions for resolution. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012)

 (“Beyond doubt, the TCPA is a federal law that both creates the claim [Plaintiff] has brought and

 supplies the substantive rules that will govern the case. We find no convincing reason to read into

 the TCPA’s permissive grant of jurisdiction to state courts any barrier to the U.S. district courts’

 exercise of the general federal-question jurisdiction they have possessed since 1875. We hold,

 therefore, that federal and state courts have concurrent jurisdiction over private suits arising under

 the TCPA.”); Duran v. Wells Fargo Bank, N.A., 878 F. Supp. 2d 1312, 1315–16 (S.D. Fla. 2012)

 (“It is established that federal courts have subject matter jurisdiction over TCPA claims.”); see

 also Speidel v. Am. Honda Fin. Corp., No. 2:14-CV-19-FTM-38CM, 2014 WL 820703, at *2

 (M.D. Fla. Mar. 3, 2014) (“Congress has included nothing in the TCPA that would preclude

 removal to federal court.”); see also Haire v. Tampa Truck Driving Sch., Inc., No. 8:18-CV-711-

 T-26MAP, 2018 WL 2763305, at *1 (M.D. Fla. June 8, 2018) (“Original jurisdiction in this case

 was based on the TCPA.”); Vecchia v. Ally Fin., Inc., No. 8:17-CV-2977-T-23AAS, 2018 WL

 907045, at *1 (M.D. Fla. Feb. 15, 2018) (“Della Vecchia’s TCPA claim invokes original

 jurisdiction under Section 1331”).



                                                    2
Case 0:20-cv-61849-RS Document 1 Entered on FLSD Docket 09/11/2020 Page 3 of 5



                                            III.     VENUE

        Plaintiff’s action is pending in state court in Broward County, which is within this judicial

 district and division. See 28 U.S.C. § 89(c). This Court is the proper venue for removal under 28

 U.S.C. §§ 1441(a), 1446(a).

                                        IV.        TIMELINESS

        Envision was served on or about August 13, 2020. Envision has sought removal within

 thirty days from the date that Plaintiff’s Complaint was served on and received by Envision.

 Accordingly, this Notice of Removal is timely filed. 28 U.S.C. § 1446(b)(1) (stating notice of

 removal must be filed within thirty days after receipt by the defendant, through service or

 otherwise, of a copy of the initial pleading setting forth the claim for relief upon which the action

 or proceeding is based).

                                              V.    NOTICE

        As required by 28 U.S.C. § 1446(d), Envision will serve written notice of this Notice of

 Removal to Plaintiff and will file a copy of it with the clerk of the state court.




                                [INTENTIONALLY LEFT BLANK]




                                                     3
Case 0:20-cv-61849-RS Document 1 Entered on FLSD Docket 09/11/2020 Page 4 of 5



                                       VI.     CONCLUSION

         For the foregoing reasons, Envision respectfully requests that this action, previously

 pending in the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County,

 Florida, be removed to this Court, and that this action proceed as if it had been originally initiated

 in this Court.

 Dated: September 11, 2020                             Respectfully submitted,

                                                       GREENBERG TRAURIG, P.A.

                                                       333 S.E. 2nd Avenue, Suite 4400
                                                       Miami, FL 33131
                                                       Telephone: (305) 579-0500
                                                       Facsimile: (305) 579-0717

                                                       /s/ Mark A. Salky
                                                       MARK A. SALKY
                                                       Florida Bar No. 58221
                                                       salkym@gtlaw.com
                                                       STEPHANIE PERAL
                                                       Florida Bar No. 119324
                                                       perals@gtlaw.com
                                                       FLService@gtlaw.com
                                                       burkek@gtlaw.com
                                                       collazoe@gtlaw.com

                                                       and

                                                       GREENBERG TRAURIG, LLP

                                                       One International Place
                                                       Suite 2000
                                                       Boston, MA 02110
                                                       Telephone: (617) 310-6040
                                                       Facsimile: (617) 897-0940
                                                       /s/ David G. Thomas
                                                       DAVID G. THOMAS
                                                       * pro hac vice application to be filed
                                                       thomasda@gtlaw.com

                                                       Counsel for Defendant Envision Physician
                                                       Services, LLC

                                                   4
Case 0:20-cv-61849-RS Document 1 Entered on FLSD Docket 09/11/2020 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 11, 2020, I electronically filed the foregoing with the

 Clerk of Court, using CM/ECF. I also certify that the foregoing document was served on all

 counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF, or via

 other means if required.

                                                    /s/ Mark A. Salky
                                                    MARK A. SALKY




                                                5
